Case 1:18-cv-03743-JRS-DLP Document 55 Filed 07/22/20 Page 1 of 2 PageID #: 188




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 ELAINE REYNOSA,                                )
                                                )
                            Plaintiff,          )
                                                )
                       v.                       )    No. 1:18-cv-03743-JRS-DLP
                                                )
 A & S TRANSPORTATION,                          )
                                                )
                            Defendant.          )

            ORDER ADOPTING REPORT AND RECOMMENDATION

        On July 2, 2020, the Magistrate Judge submitted her Report and

 Recommendation with regard to the Defendant's Amended Motion to Enforce the

 Parties' Settlement Agreement (ECF No. 44). The Court, having considered the

 Magistrate Judge’s Report and Recommendation enforce the parties' settlement

 agreement, hereby ADOPTS the Magistrate Judge’s Amended Report and

 Recommendation. Any obligations owed under the Settlement Agreement should be

 completed within fifteen (15) days of this order.

 SO ORDERED.



Date: 7/22/2020




                                          −1−
Case 1:18-cv-03743-JRS-DLP Document 55 Filed 07/22/20 Page 2 of 2 PageID #: 189




 Distribution:

 ELAINE REYNOSA
 3537 Apple Street
 Indianapolis, IN 46203

 Ryan Lee Young
 SEYFARTH SHAW LLP
 ryoung@seyfarth.com




                                     −2−
